
	
		II
		111th CONGRESS
		1st Session
		S. 1532
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2009
			Mrs. Murray (for
			 herself, Mr. Brown, and
			 Mr. Sanders) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish partnerships to create or enhance
		  educational and skills development pathways to 21st century careers, and for
		  other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Promoting Innovations to 21st
			 Century Careers Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings; purposes.
					Sec. 3. Definitions.
					TITLE I—Career pathways grants
					Sec. 101. State partnership planning grants.
					Sec. 102. State partnership implementation grants.
					Sec. 103. Regional partnership subgrants.
					Sec. 104. State partnership transition grants.
					TITLE II—Career pathways partnership supplemental
				grants
					Sec. 201. State partnership supplemental grants program
				authorized.
					Sec. 202. Types of supplemental grants.
					TITLE III—General provisions
					Sec. 301. Establishment of the National Academic and Career
				Innovation Center.
					Sec. 302. Accountability and performance
				measurement.
					Sec. 303. Evaluation and research.
					Sec. 304. Benefits and labor standards.
					Sec. 305. Sunshine provision.
					Sec. 306. Authorization of appropriations and
				distribution.
				
			2.Findings;
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)A highly skilled
			 and agile workforce is necessary to compete in the global economy and maintain
			 the standard of living of the United States.
				(2)According to a
			 2006 report by Civic Enterprises for the Bill and Melinda Gates Foundation,
			 nearly one-third of all public high school students in the United States do not
			 graduate, and in 2003, 3,500,000 youth ages 16 to 25 did not have a high school
			 diploma and were not enrolled in school.
				(3)According to the
			 Congressional Research Service's analysis of data from the National Center for
			 Education Statistics, in 2002–2003 (the most recent year for which all
			 necessary data were reported by all States) more than 25 percent of first-year
			 high school students in the United States did not receive their diploma on
			 time. By age 24, more than 1 in 10 individuals do not have a high school
			 diploma or its equivalent.
				(4)High school
			 dropouts have a high social cost. According to a 2006 report by Civic
			 Enterprises for the Bill and Melinda Gates Foundation, 4 out of 10 young adults
			 between the ages of 16 and 24 lacking a high school diploma received some type
			 of government assistance in 2001, and the lifetime cost to the United States of
			 a dropout who enters a life of crime or drugs ranges from $1,700,000 to
			 $2,300,000.
				(5)According to the
			 National Center for Education Statistics, measuring economic outcomes as of
			 2000, students completing high school in 4 years had, on average, higher wage
			 rates and annual earnings than those who took longer to complete a high school
			 credential. High school dropouts, on average, earn about $1,000,000 less over a
			 lifetime than college graduates.
				(6)By some
			 estimates, less than half of students who enter 9th grade graduate from high
			 school and enter postsecondary education, and for those who do, many are not
			 academically prepared. Twenty-eight percent of first-time college freshman in
			 fall 2000 took at least 1 remedial course. Forty-two percent of first-time
			 community college freshman took at least 1 remedial course.
				(7)According to the
			 Education Commission of the States, nearly 60 percent of today’s jobs require
			 some training or education beyond high school, compared to just 20 percent in
			 the 1940s.
				(8)According to a
			 2003 report for the Educational Testing Service, the fastest-growing and
			 best-paying jobs are those that require some college education. As baby-boomers
			 retire, however, the shortage of workers with some college-level skills may
			 increase to more than 14,000,000 by 2020.
				(9)According to the
			 findings of a 2006 study conducted by the American College Testing Program
			 (ACT), the skills required for high school students to be ready to successfully
			 enter postsecondary education and to enter workforce training programs are
			 comparable. The report found that high school graduates need a comparable level
			 of readiness in reading and mathematics to enter college-level courses without
			 remediation and to enter workforce training programs in jobs that are likely to
			 offer family-supporting wages and the potential for career advancement.
				(10)According to a
			 2003 report for the Educational Testing Service, about 40 percent of American
			 adults do not have skills typical of those with some college, but the fastest
			 job growth will occur in those jobs in which incumbent workers currently have
			 skill levels reflecting at least some postsecondary education.
				(11)Increases in a
			 country's overall level of educational attainment leads to increases in its
			 overall rate of economic growth. According to a 2003 report for the Educational
			 Testing Service, increasing a country's average level of schooling by only 1
			 year can increase economic growth by about 5 to 15 percent.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to increase the
			 graduation rate of students from high school;
				(2)to increase the
			 number of high school students prepared with 21st century skills for
			 college-level work and workforce development after graduation from secondary
			 school;
				(3)to improve the
			 long-term labor market prospects for young people;
				(4)to establish
			 State and regional partnerships among education, business, labor, and workforce
			 and economic development leaders for the purposes of—
					(A)creating or
			 enhancing educational pathways for high school students to postsecondary
			 education, including registered apprenticeship programs, and to 21st century
			 careers;
					(B)aligning the
			 requirements for successfully exiting secondary education and entering
			 postsecondary education and workforce development; and
					(C)developing a
			 coherent vision for community development that complements and coordinates
			 ongoing and new efforts in education and workforce and economic
			 development;
					(5)to increase the
			 use of industry-based skill standards, such as those certifications developed
			 by the Manufacturing Skill Standards Council and the National Institute for
			 Metalworking Skills; and
				(6)to increase the
			 number of highly skilled and agile workers available to employers, particularly
			 in high skill, high demand industries.
				3.DefinitionsIn this Act:
			(1)At-risk
			 youthThe term at-risk youth means a high school
			 student who—
				(A)is economically
			 disadvantaged, as determined by the student being—
					(i)eligible for free
			 or reduced price lunch under the Richard B Russell National School Lunch Act
			 (42 U.S.C. 1751 et seq.);
					(ii)eligible to
			 receive medical assistance under the State Medicaid program established under
			 title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); or
					(iii)a
			 member of a family receiving assistance under the State program funded under
			 part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
					(B)is at risk for
			 academic failure;
				(C)is a student with
			 disabilities;
				(D)is a student who
			 is a homeless child or youth, as defined in section 725 of the McKinney-Vento
			 Homeless Assistance Act (42 U.S.C. 11434a);
				(E)is a migrant
			 student or a student with limited English proficiency;
				(F)is a youth
			 offender; or
				(G)is in foster care
			 or is aging out of the foster care system.
				(2)BoardThe
			 term Board means the National Academic and Career Innovation
			 Center Board established under section 301(d).
			(3)Career
			 pathwayThe term career pathway means a rigorous,
			 engaging, and high-quality set of courses and services that—
				(A)includes an
			 articulated sequence of academic and career courses, including 21st century
			 skills;
				(B)is aligned with
			 the needs of high skill, high demand industries in a region or State;
				(C)prepares students
			 for entry into the full range of postsecondary education options, including
			 registered apprenticeships, and careers;
				(D)provides academic
			 and career counseling in student-to-counselor ratios that allow students to
			 make informed decisions about academic and career options;
				(E)meets State
			 academic standards, State requirements for secondary school graduation and is
			 aligned with requirements for entry into postsecondary education, and
			 applicable industry standards; and
				(F)leads to 2 or
			 more credentials, including—
					(i)a secondary
			 school diploma; and
					(ii)a postsecondary
			 degree, an apprenticeship or other occupational certification, a certificate,
			 or a license.
					(4)CenterThe
			 term Center means the National Academic and Career Innovation
			 Center established under section 301.
			(5)DirectorThe
			 term Director means the Director of the National Academic and
			 Career Innovation Center.
			(6)Dropout
			 recoveryThe term dropout recovery means a wide
			 range of effective efforts to provide former high school students who did not
			 graduate from secondary school in a standard number of years with an
			 opportunity to earn a secondary school diploma and continue onto postsecondary
			 education.
			(7)High school
			 studentThe term high school student means a student
			 who is enrolled in a public secondary school—
				(A)in one of grades
			 9 through 12; or
				(B)in the case of a
			 student enrolled in a secondary school approved by a State to issue a regular
			 diploma concurrently with a postsecondary degree or with not more than 2 years'
			 worth of postsecondary academic credit, in grade 13.
				(8)High skill,
			 high demand industry
				(A)In
			 generalThe term high skill, high demand industry
			 means an industry that—
					(i)has a significant
			 current or potential impact on the regional economy overall;
					(ii)brings net
			 dollars into a region or is critical to attracting and sustaining businesses
			 within the industry;
					(iii)stimulates the
			 growth of other supporting businesses, or the growth of other industries or
			 economic sectors within the region;
					(iv)provides workers
			 with competitive and family-supporting wages and benefits that increase the
			 strength and vitality of the entire regional economy; and
					(v)provides
			 opportunities for career advancement.
					(B)DeterminationThe
			 determination of whether an industry is a high skill, high demand industry
			 shall be made using State or regional business and labor market projections and
			 an analysis of real time data derived from labor market transactions.
				(9)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
			(10)Local
			 educational agencyThe term local educational agency
			 has the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(11)One-stop
			 centerThe term one-stop center means a one-stop
			 center described in section 134(c) of the Workforce Investment Act of 1998 (29
			 U.S.C. 2864(c)).
			(12)Pathways
			 grantsThe term pathways grants means the grants
			 authorized under title I (excluding section 103) and title II.
			(13)Postsecondary
			 educationThe term postsecondary education
			 means—
				(A)not less than a
			 1-year program of instruction offered by an institution of higher education
			 that is acceptable for credit toward an associate or a baccalaureate degree;
			 or
				(B)a certificate or
			 registered apprenticeship program at the postsecondary level offered by an
			 institution of higher education or a nonprofit educational institution.
				(14)Regional
			 partnershipThe term regional partnership means a
			 regional pathways partnership receiving funds under section 103.
			(15)Registered
			 apprenticeship programThe term registered apprenticeship
			 program means an industry skills training program at the postsecondary
			 level that combines technical and theoretical training through structured
			 on-the-job learning with related instruction (in classrooms or through distance
			 learning) while an individual is employed, working under the direction of
			 qualified personnel or a mentor, and earning incremental wage increases aligned
			 to enhanced job proficiency, resulting in the acquisition of a nationally
			 recognized and portable certificate, under a plan approved by the Office of
			 Apprenticeship or a State agency recognized by the Department of Labor.
			(16)Secondary
			 schoolThe term secondary school has the meaning
			 given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).
			(17)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands,
			 Guam, American Samoa, and the Commonwealth of the Northern Mariana
			 Islands.
			(18)State
			 educational agencyThe term State educational agency
			 has the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(19)State P–16 or
			 P–20 CouncilThe term State P–16 or P–20 Council
			 means a body of public officials and public and private sector leaders
			 that—
				(A)is established by
			 a State executive order, statute, or voluntary agreement and may be regularly
			 chaired or co-chaired by the Governor of the State;
				(B)sets formal,
			 aligned expectations for a seamless system of education from the earliest years
			 of a child’s development through the kindergarten through grade 12 system and
			 into and through postsecondary education;
				(C)acts as a venue
			 for collaboration across early learning, including preschool (the
			 P) through the first 4 years of higher education (the
			 16) or through doctoral and professional schools (the
			 20); and
				(D)receives State,
			 foundation, business, or other funding to carry out the body's agenda.
				(20)State
			 partnershipThe term State partnership means a State
			 pathways partnership as established or appointed under section
			 101(b)(1).
			(21)State
			 Workforce Investment BoardThe term State Workforce
			 Investment Board has the meaning given the term in section 101 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2801).
			(22)Work-based
			 experienceThe term work-based experience means an
			 activity for high school students, postsecondary students, or teachers that
			 provides career knowledge, skills, and abilities, including job-shadowing and
			 internships.
			ICareer pathways
			 grants
			101.State
			 partnership planning grants
				(a)Grants
			 authorized
					(1)In
			 generalThe Director is authorized to award planning grants to
			 eligible State partnerships for the purpose of enabling the State partnerships
			 to complete comprehensive planning to carry out activities establishing career
			 pathways.
					(2)Grant
			 periodA planning grant awarded under this section shall be for a
			 period of not more than 1 year.
					(3)Maximum
			 amountA planning grant awarded under this section may not be
			 more than $250,000.
					(4)NonrenewabilityThe
			 Director shall not award a State partnership more than 1 planning grant under
			 this section.
					(b)Eligibility
					(1)In
			 generalAn entity shall be a State pathways partnership for
			 purposes of this Act if the entity—
						(A)has been
			 established as the State pathways partnership by the Governor of a State and is
			 composed of the members described in paragraph (3); or
						(B)has been
			 appointed by the Governor of a State as the State pathways partnership under
			 paragraph (2).
						(2)Appointment of
			 organizationThe Governor may appoint an existing education,
			 workforce, or economic development organization, such as the State Workforce
			 Investment Board, the State P–16 or P–20 Council, a joint labor-management
			 partnership organization, or a business-education partnership, as the State
			 pathways partnership for purposes of this Act if the organization—
						(A)includes, or
			 modifies the members of the organization to include, the representatives
			 required under paragraph (3)(A); or
						(B)establishes a
			 subcommittee that includes such representatives and uses such subcommittee to
			 carry out the duties of the State partnership under this Act.
						(3)Partners
						(A)Required
			 partnersA State pathways partnership shall include a
			 representative from each of the following:
							(i)Public secondary
			 education, who shall be the chief State school officer.
							(ii)A
			 public 2-year institution of higher education.
							(iii)A
			 public 4-year institution of higher education.
							(iv)A
			 business and trade organization.
							(v)An
			 economic development entity.
							(vi)The State
			 Workforce Investment Board.
							(vii)The State
			 employment security agency.
							(viii)The recognized
			 State federation of labor.
							(ix)A
			 joint apprenticeship and training committee.
							(x)A
			 labor organization that represents teachers.
							(xi)The State P–16
			 or P–20 Council, if such a council exists in the State.
							(B)Other
			 partnersA State pathways partnership may include other members,
			 such as—
							(i)additional
			 representatives described in subparagraph (A);
							(ii)additional
			 representatives of public secondary education, such as the chief State school
			 officer responsible for career and technical education; or
							(iii)nontraditional
			 participants, including representatives from philanthropic organizations or
			 members of regional partnerships.
							(4)State
			 authorityThe Governor of a State receiving a planning grant
			 under this section has the authority to appoint a fiscal and an administrative
			 agent for the State partnership.
					(c)Application
					(1)In
			 generalEach State partnership desiring a planning grant under
			 this section shall submit an application to the Director at such time, in such
			 manner, and accompanied by such information as the Director may reasonably
			 require.
					(2)ContentsEach
			 application submitted under this subsection shall—
						(A)describe the
			 members of the State partnership;
						(B)describe the
			 activities for which assistance under this section is sought;
						(C)describe proposed
			 performance benchmarks to be used to measure progress under the planning
			 grant;
						(D)provide a budget
			 for use of funds to complete required activities in section (d); and
						(E)provide such
			 additional assurances and information as the Director determines to be
			 essential to ensure compliance with the requirements of this section.
						(3)Performance
			 benchmarksBefore a State partnership receives a planning grant
			 under this section, the State partnership and the Director shall jointly
			 determine the performance benchmarks that shall be established for the purposes
			 of the planning grant.
					(d)Required
			 activitiesA State partnership receiving funds under this
			 subsection shall carry out all of the following:
					(1)Analyze State
			 labor market information in order to create career pathways and carry out the
			 purposes of this Act.
					(2)Identify and
			 agree on State or regional high skill, high demand industries for the purposes
			 of planning career pathways.
					(3)Identify existing
			 Federal, State, and private resources for youth development and plan to
			 leverage other existing Federal, State, and private resources to strengthen
			 partnerships and implementation grant activities.
					(4)(A)Provide a description
			 of existing (as of the time of the application)—
							(i)State academic standards for
			 secondary school graduation and industry standards;
							(ii)State requirements for secondary
			 school graduation and entry requirements for postsecondary education;
							(iii)State policies or models for
			 career and guidance counseling; and
							(iv)career pathway-related programs
			 and activities for secondary school students, such as programs of study under
			 the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301
			 et seq.), or early college or dual enrollment programs.
							(B)A State partnership may use an already
			 completed review of the information described in subparagraph (A) that has been
			 completed by the State P–16 or P–20 Council, or other entity recognized by the
			 State, if the review is not more than 2 years old. If the review does not
			 contain all of the information required in clauses (i) through (iv) of
			 subparagraph (A), the State partnership shall complete the missing
			 components.
						(5)Plan for the
			 alignment of State requirements for secondary school graduation and entry to
			 postsecondary education.
					(6)Identify possible
			 areas in which statewide teacher and administration professional development or
			 teacher certification related to promising practices in career pathways will be
			 needed and plan for such professional development.
					(7)Plan for and
			 create a State partnership implementation plan to submit to the Center.
					(8)Determine the
			 criteria for selecting regional partnerships for implementation subgrants in
			 accordance with section 102(e)(1), which—
						(A)will incorporate
			 the concepts of career pathways and high skill, high demand industries;
			 and
						(B)may incorporate
			 criteria such as low graduation rates and low academic achievement in the
			 schools served by the regional partnership.
						(e)Matching
			 requirementEach State partnership receiving a planning grant
			 under this section shall provide an amount, in cash or in-kind, that is not
			 less than 15 percent of the amount of the grant, to carry out the activities
			 supported by the grant. The matching requirement under this subsection may be
			 provided from funds available from other Federal, State, local, or private
			 sources to carry out such activities.
				(f)Reporting
			 requirementNot later than 1 year after an eligible State
			 partnership receives a planning grant under this section, the partnership shall
			 submit a report to the Director on the State’s performance of the activities
			 described in subsection (d). The report shall include—
					(1)a description of
			 the use of funds, including matching funds required under subsection (e), to
			 carry out required activities under subsection (d); and
					(2)a description of
			 the progress of the State partnership in meeting the performance benchmarks
			 under subsection (c)(3).
					102.State
			 partnership implementation grants
				(a)Grants
			 authorized
					(1)In
			 generalThe Director is authorized to award implementation
			 grants, on a competitive basis, to eligible State partnerships described in
			 subsection (c) to enable the State partnerships to establish or enhance career
			 pathways.
					(2)Grant
			 periodAn implementation grant awarded under this section shall
			 be for a period of not more than 5 years.
					(3)Nonrenewability
						(A)In
			 generalThe Director shall not award a State partnership more
			 than 1 implementation grant under this section except as provided in
			 subparagraph (B).
						(B)ExceptionIn
			 cases where the Director determines that the State partnership is high
			 performing and the activities supported by the State partnership warrant
			 additional grant funding, the Director may continue to provide funding to a
			 State partnership through a transition grant under section 104.
						(b)Use of
			 fundsAn eligible State partnership that receives an
			 implementation grant under this section—
					(1)may reserve not
			 more than 20 percent of the grant funds to carry out the activities described
			 in paragraphs (2) through (5) of subsection (e); and
					(2)shall use not
			 less than 80 percent of the grant funds to make subgrants to regional
			 partnerships in accordance with subsection (e)(1).
					(c)EligibilityTo
			 be eligible for an implementation grant under this section, a State partnership
			 described in section 101(b) shall have—
					(1)received a
			 planning grant under section 101 and completed all requirements of such grant;
			 or
					(2)completed a
			 satisfactory application, including a plan to coordinate with required partners
			 and complete the required activities described in section 101(d) during the
			 5-year period of an implementation grant under this section.
					(3)State
			 partnership authorityA State partnership receiving an
			 implementation grant under this section shall appoint a fiscal and an
			 administrative agent for the implementation of such grant.
					(d)Application
					(1)In
			 generalEach eligible State partnership desiring an
			 implementation grant under this section shall submit an application to the
			 Director at such time, in such manner, and accompanied by such information as
			 the Director may reasonably require.
					(2)ContentsEach
			 application submitted under this subsection shall include—
						(A)a description of
			 the members of the State partnership;
						(B)a description of
			 how the State partnership completed the required activities described in
			 section 101(d), if applicable;
						(C)a description of
			 the activities for which assistance under this section is sought;
						(D)a description of
			 how the State partnership will coordinate with required partners and complete
			 the required partnership activities described in subsection (e) over the 5-year
			 duration of an implementation grant awarded under this section;
						(E)a budget proposal
			 of the cost of the activities supported by the implementation grant, and a
			 timeline for the provision of the matching funds required under subsection
			 (f);
						(F)proposed
			 performance measures in accordance with section 302 to be used to assess and
			 evaluate the progress of the career pathways activities of regional
			 partnerships;
						(G)a description of
			 how the State partnership will collect long-term aggregated data on students
			 assisted under the implementation grant, in accordance with section 444 of the
			 General Education Provisions Act (the Family Educational Rights and Privacy Act
			 of 1974) (20 U.S.C. 1232g), for purposes of reporting progress in grant
			 activities; and
						(H)such additional
			 assurances as the Director determines to be essential to ensure compliance with
			 the requirements of this section.
						(e)Required
			 activitiesAn eligible State partnership receiving an
			 implementation grant under this section shall—
					(1)award subgrants
			 to eligible regional partnerships in accordance with section 103;
					(2)develop and
			 implement coherent, early, and sustained statewide academic and career guidance
			 strategies linked to high skill, high demand industries;
					(3)collect data from
			 regional partnerships on the performance measures selected by the partnership
			 and Director in accordance with section 302 for career pathways activities
			 carried out by the regional partnerships;
					(4)convene the State
			 partnership members on a regular basis, and at least on a semiannual
			 basis;
					(5)assist regional
			 partnerships to create coherent career pathways, including the provision of
			 technical assistance and capacity building activities, such as the
			 dissemination of best practices and tools within the State;
					(6)provide any
			 necessary statewide teacher and school administrator professional development
			 related to career pathways and coordinate with existing professional
			 development efforts or activities;
					(7)in consultation
			 with regional partnerships, make recommendations on State and local policies to
			 foster the development of career pathways for high school students; and
					(8)in coordination
			 with regional partnerships, conduct ongoing studies to continuously improve
			 career pathways, including testing innovative approaches, within the State in
			 order to achieve high level performance and to maximize coordination of the
			 studies with the Center's studies under title III.
					(f)Matching
			 requirement
					(1)In
			 generalEach State partnership receiving an implementation grant
			 under this section shall provide an amount, in cash or in-kind, that is not
			 less than 25 percent of the amount of the grant, to carry out the activities
			 supported by the grant. The matching requirement under this subsection may be
			 provided from funds available from other Federal, State, local, or private
			 sources to carry out such activities.
					(2)Timing of
			 matching contributionAn eligible State partnership may satisfy
			 the matching requirement of an implementation grant awarded under this section
			 at any time during the 5-year duration of the grant, as specified in the budget
			 proposal that is submitted in the application process and approved by the
			 Director.
					(g)Reporting
			 requirementFor each year of the grant period, each eligible
			 State partnership receiving an implementation grant under this section shall
			 submit a report to the Director on the State’s performance of the activities
			 described in subsection (e). Each report shall include—
					(1)a description of
			 the use of funds, including matched funds, to complete required activities
			 under subsection (d); and
					(2)a description of
			 the performance of the State partnership in meeting the performance measures
			 under section 302.
					103.Regional
			 partnership subgrants
				(a)In
			 generalThe administrative agent appointed under section
			 102(c)(3) by a State partnership receiving an implementation grant under such
			 section shall, on behalf of the State partnership, award subgrants, on a
			 competitive basis, to eligible regional partnerships to enable the eligible
			 regional partnerships to establish or enhance career pathways.
				(b)Eligibility for
			 subgrants
					(1)Required
			 partnersIn order for a
			 regional area of a State served by a State partnership receiving an
			 implementation grant under section 102 to participate in the subgrant program
			 under this section, the regional area shall form a regional pathways
			 partnership that includes a representative from each of the following:
						(A)Public secondary education, who may be a
			 representative of a local educational agency.
						(B)Postsecondary education, including public
			 2-year and 4-year postsecondary education institutions.
						(C)A business or
			 trade organization.
						(D)The local
			 workforce board, as defined in section 101 of the Workforce Investment Act of
			 1998 (29 U.S.C. 2801).
						(E)An economic
			 development entity.
						(F)Local elected
			 officials.
						(G)A central labor
			 council.
						(H)A labor
			 organization that represents teachers.
						(I)High school
			 students and postsecondary education students.
						(J)Parents or legal
			 guardians of high school students and postsecondary education students.
						(K)A community-based
			 organization that is relevant to career pathways.
						(2)Other
			 partnersA regional partnership may include other members, such
			 as additional representatives described in paragraph (1), representatives of
			 educational service agencies, or nontraditional participants, including
			 representatives from philanthropic organizations.
					(3)DesignationA
			 regional area may agree to designate an existing education, workforce, or
			 economic development organization such as a local workforce investment board,
			 regional economic development authority, joint labor management partnership
			 organization, or business-education partnership, as the regional pathways
			 partnership for purposes of this Act if the organization—
						(A)includes, or
			 modifies the members of the organization to include, the representatives
			 required under paragraph (1); or
						(B)establishes a
			 subcommittee that includes such representatives and uses such subcommittee to
			 carry out the duties of the regional partnership under this Act.
						(c)Regional
			 partnership authorityA regional partnership shall choose an
			 entity to be the fiscal agent and an entity to be the administrative agent for
			 the subgrant funds received under this section.
				(d)Application for
			 subgrant
					(1)In
			 generalEach regional partnership desiring a subgrant under this
			 section shall submit an application to the State partnership at such time, in
			 such manner, and accompanied by such information as the State partnership may
			 reasonably require.
					(2)ContentsEach
			 application submitted pursuant to this subsection shall include—
						(A)a description of
			 the activities for which assistance under this section is sought, including
			 activities to address the needs of at-risk youth;
						(B)proposed
			 performance measures in accordance with section 302 to be used to assess and
			 evaluate the progress of the career pathways activities under this
			 section;
						(C)a budget for use
			 of funds to complete the required activities in subsection (e);
						(D)a definition of
			 the geographic boundaries of the region to be served by the career pathways
			 initiatives, including whether the region is—
							(i)a
			 local workforce investment area established under section 116 of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2831);
							(ii)an
			 economic development area as defined by the State; or
							(iii)justified on
			 other criteria, including—
								(I)the alignment of
			 labor market areas;
								(II)school districts
			 and education service agencies;
								(III)postsecondary
			 educational institutions and area career and technical schools;
								(IV)geographic
			 distances; or
								(V)regional
			 resources that are available to effectively administer the activities carried
			 out under this section;
								(E)a description of
			 how meetings of the regional partnership will be convened on a regular
			 basis;
						(F)an assurance that
			 employers providing student work-based experiences will provide or arrange for
			 the necessary liability coverage as determined by the participating secondary
			 schools; and
						(G)such additional
			 assurances as the State partnership determines to be essential to ensure
			 compliance with the requirements of this section.
						(e)Use of
			 funds
					(1)Reservation of
			 amountsOf the subgrant amount received by an eligible regional
			 partnership under this section—
						(A)not less than 85
			 percent of the subgrant funds shall be used to carry out the activities
			 described in subparagraphs (A) through (D) of paragraph (2); and
						(B)a total of not
			 more than 15 percent of the subgrant funds shall be spent to—
							(i)carry out the
			 activities described in subparagraphs (E) through (G) of paragraph (2);
							(ii)pay for the
			 costs associated with the fiscal or administrative agent; or
							(iii)sustain the
			 regional partnership.
							(2)Required
			 activitiesA regional partnership receiving a subgrant under this
			 section shall use subgrant funds to—
						(A)establish or
			 enhance career pathways for high school students in high skill, high demand
			 industries;
						(B)establish or
			 designate an intermediary with demonstrated experience in working with schools
			 serving high school students, postsecondary education, and the workforce
			 delivery system, and within the partnership area that shall under financial
			 agreement with the regional partnership—
							(i)coordinate career
			 pathways activities;
							(ii)conduct
			 community outreach and informational activities related to career
			 pathways;
							(iii)consider the
			 needs of individual school districts in the regional partnership area;
			 and
							(iv)identify
			 academic and career counseling options and resources (such as the one-stop
			 career center career services, including resources and services funded under
			 the Wagner-Peyser Act (29 U.S.C. 49 et seq.) to counsel students and the
			 students' families in the development of career pathways plans to ensure that
			 students' course crediting and content requirements for secondary school
			 graduation and entrance into postsecondary education are aligned and that shall
			 have a ratio of students to counselors of not more than 1:150; and
							(v)develop
			 work-based experiences for high school students and teachers;
							(C)train and provide
			 professional development to individuals providing academic and career
			 counseling options in the area served by the regional partnership, or designate
			 the intermediary described in subparagraph (B) to provide such training and
			 professional development;
						(D)develop and
			 implement a dropout recovery strategy for entry into career pathways for former
			 high school students who have dropped out of school;
						(E)complete a
			 community asset map or build upon an existing analysis of resources by
			 workforce boards or other entities to identify those existing resources that
			 can be leveraged in a region and the gaps that need to be addressed to
			 strengthen connections between effective education and career success;
						(F)coordinate with
			 existing support services for students; and
						(G)track and report
			 on the progress of the regional partnership in meeting performance goals
			 negotiated with the State partnership.
						(f)Optional
			 activitiesA regional partnership receiving a subgrant under this
			 section may—
					(1)provide funds for
			 student fees and books and equipment fees associated with completing industry
			 certification assessments or exams for Advanced Placement and International
			 Baccalaureate courses for high school students who are at or below 200 percent
			 of the Federal poverty level line, in order to support a career pathway in a
			 high skill, high demand industry for such students;
					(2)provide funds for
			 costs associated with student work-based experiences in high skill, high demand
			 industries, except that no such funds shall be used to pay wages;
					(3)create 1-to-1
			 mentorships between the most at-risk youth in a career pathway and responsible,
			 supportive adults within the region as identified by the regional
			 partnership;
					(4)assist students
			 in identifying and completing financial aid applications for postsecondary
			 education; and
					(5)provide funds to
			 expand the scope of career services for career pathway students offered by
			 one-stop centers within the region.
					(g)Reporting
			 requirementFor each year of the grant period, each eligible
			 regional partnership receiving a subgrant under this section shall submit a
			 report to the State partnership on the partnership's performance on the
			 activities described in subsection (e). Each report shall include—
					(1)a description of
			 the use of funds, including any matched funds, to complete the required
			 activities under subsection (e); and
					(2)a description of
			 the performance of the partnership in meeting the performance measures, as
			 described in section 302 consistent with section 444 of the General Education
			 Provisions Act.
					104.State
			 partnership transition grants
				(a)Grants
			 authorized
					(1)In
			 generalThe Director is authorized to award transition grants, on
			 a competitive basis, to eligible State partnerships described in subsection (b)
			 to enable the State partnerships to continue successful career pathways
			 programs, while increasing State and regional investment and gradually
			 decreasing Federal funds.
					(2)Grant
			 periodA transition grant awarded under this section shall be for
			 a period of not more than 3 years.
					(3)NonrenewabilityThe
			 Director shall not award a State partnership more than 1 transition grant under
			 this section.
					(b)EligibilityTo
			 be eligible for a transition grant under this section, a State partnership
			 shall have received an implementation grant under section 102 and
			 satisfactorily completed all requirements of such grant.
				(c)Application
					(1)In
			 generalEach eligible State partnership desiring a transition
			 grant under this section shall submit an application to the Director at such
			 time, in such manner, and accompanied by such information as the Director may
			 reasonably require.
					(2)ContentsEach
			 application submitted under this subsection shall provide—
						(A)a description of
			 the activities for which assistance under this section is sought;
						(B)a description of
			 how the State partnership has made progress on the activities described in
			 section 102(e);
						(C)description of
			 how the State partnership will coordinate with required partners and complete
			 the required partnership activities described in subsection (d) over the
			 duration of a grant awarded under this section;
						(D)a budget proposal
			 of the cost of the activities supported by the transition grant, and a timeline
			 for the provision of the matching funds required under subsection (e);
						(E)proposed
			 performance measures in accordance with section 302 to be used to assess and
			 evaluate the progress of the activities of State partnerships under this
			 section; and
						(F)such additional
			 assurances as the Director determines to be essential to ensure compliance with
			 the requirements of this section.
						(d)ActivitiesA
			 State partnership receiving a transition grant under this section—
					(1)shall use grant
			 funds to continue the activities required under section 102(e); and
					(2)may use grant
			 funds to expand career exploration and guidance activities to students in
			 grades lower than grade 9, with priority given to serving such students who are
			 at risk of failure to graduate, based on indicators for middle school students
			 predictive of whether or not a student is on track to graduate from secondary
			 school with a regular diploma.
					(e)Matching
			 requirement
					(1)In
			 generalEach State partnership receiving a transition grant under
			 this section shall provide, from funds available from other Federal, State,
			 local, or private sources to carry out the activities supported by the
			 transition grant—
						(A)for the first
			 year of the grant, an amount that is not less than 25 percent of the amount of
			 the grant for such year;
						(B)for the second
			 year of the grant, an amount that is not less than 50 percent of the amount of
			 the grant for such year; and
						(C)for the third
			 year of the grant, an amount that is not less than 75 percent of the amount of
			 the grant for such year.
						(2)Use and type of
			 matching fundsThe matching funds required under paragraph (1)
			 may be provided in cash or in-kind and shall be used to carry out the
			 activities supported by the transition grant under this section.
					(f)Reporting
			 RequirementFor each year of the grant period, each eligible
			 State partnership receiving a transition grant under this section shall submit
			 a report to the Director on the State’s performance of the activities described
			 in subsection (d). Each report shall include—
					(1)a description of
			 the use of funds, including matched funds, to complete the required activities
			 described in subsection (d); and
					(2)a description of
			 the performance of the State partnership in meeting the performance measures,
			 as described in section 302.
					IICareer pathways
			 partnership supplemental grants
			201.State
			 partnership supplemental grants program authorized
				(a)PurposesThe
			 purposes of this title are—
					(1)to enhance the
			 capacity of States and regions to offer career pathways to high school
			 students;
					(2)to enhance
			 one-stop career services for youth to more effectively provide career
			 exploration and guidance services to high school students and postsecondary
			 students; and
					(3)to increase the
			 number of registered apprenticeship programs in high skill, high demand
			 industries.
					(b)Grants
			 authorizedThe Director is authorized to award, on a competitive
			 basis, supplemental grants described in section 202 to States to enable the
			 States to carry out the activities described in such section.
				(c)Duration of
			 grantEach eligible State receiving a grant under this title
			 shall use the grant funds within a 5-year period, as designated by the
			 Director.
				(d)Non-RenewabilityAn
			 eligible State may not receive more than 1 grant under each subsection of
			 section 202.
				202.Types of
			 supplemental grants
				(a)Career pathways
			 curriculum development grants
					(1)PurposesThe purposes of a grant under this
			 subsection are—
						(A)to increase the
			 number of innovative, high quality, rigorous, engaging, and relevant career
			 pathways curricula available for the purpose of instructing high school
			 students through the development of new, or enhancement of existing, model
			 courses of study focused on high skill, high demand industries;
						(B)to support the
			 development of career pathways curricula that develop and reinforce reading and
			 mathematics skills for high school students, including through the real world
			 application of academics; and
						(C)to establish
			 teacher training processes that will provide effective professional development
			 in the application of each career pathways course sequence assisted under this
			 subsection.
						(2)Applications
						(A)In
			 generalThe Governor of a State, in partnership with the State
			 partnership serving the State, may submit an application for a curriculum grant
			 under this subsection to the Director at such time, in such manner, and
			 containing such information as the Director may require.
						(B)Peer
			 reviewApplications for a curriculum grant under this subsection
			 shall be peer reviewed by a panel of experts in curriculum development, career
			 pathways or career and technical education, and workforce development and
			 industry.
						(C)ContentsEach
			 application submitted under this paragraph shall—
							(i)be
			 submitted during the period that the State partnership serving the State is
			 receiving an implementation grant under section 102;
							(ii)demonstrate a
			 need for the curriculum grant;
							(iii)describe the
			 activities for which assistance under this subsection is sought,
			 including—
								(I)how the applicant
			 will carry out the activities described in paragraph (4);
								(II)how the
			 applicant will include the industry standards of the relevant industries in the
			 development of the curriculum;
								(III)how the
			 applicant will collaborate with and incorporate input from representatives from
			 the State partnership members in the development of the curriculum; and
								(IV)the research or
			 evidence that supports the key curriculum theories and activities of the
			 proposed career pathways curriculum;
								(iv)include a budget
			 of the cost of the project and a time-line for the provision of the matching
			 funds required under paragraph (6);
							(v)include a
			 description of the performance benchmarks to be used to measure the
			 development, implementation, distribution, and professional development
			 concerning career pathways curriculum;
							(vi)provide an
			 assurance that curricula and other products or materials developed under this
			 Act will be made available to the Center for distribution; and
							(vii)provide such
			 additional assurances as the Director determines to be essential to ensure
			 compliance with the requirements of this title.
							(3)Fiscal and
			 administration agentThe Governor of a State receiving a
			 curriculum grant under this subsection shall appoint the State educational
			 agency to serve as the fiscal agent and administer the grant funds.
					(4)Required
			 activitiesA State receiving a curriculum grant under this
			 subsection shall use the grant funds—
						(A)to develop a
			 curriculum with industry engagement that—
							(i)provides a
			 logical sequence of integrated academic and career-related coursework focused
			 on a specific high skill, high demand industry and meets regional or national
			 workforce needs;
							(ii)incorporates
			 rigorous academic content from core academic subjects, as defined in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801), in
			 a majority of the courses within each curricular sequence of study, so that a
			 majority of courses are eligible for academic credit, and links the material in
			 each course to State academic content standards;
							(iii)provides
			 academic rigor to career pathways courses;
							(iv)emphasizes the
			 development of communication skills, such as reading, writing, speaking,
			 mathematic, and science skills across all courses and provides for the
			 development of work readiness skills and 21st century work skills, including
			 problem solving skills, communication skills, analytic skills, time management,
			 teamwork, and technological prowess;
							(v)provides
			 knowledge of all aspects of an industry;
							(vi)uses best
			 practices within curriculum development theory, including rigorous standards,
			 higher order thinking skills, real world applications, project-based learning,
			 contextual learning, and other practices;
							(vii)incorporates
			 opportunities for work-based experience within each career pathways course
			 sequence; and
							(viii)prepares high
			 school students for postsecondary education and skills development
			 programs;
							(B)to create
			 curriculum materials and instructional resources that will support the teaching
			 and learning of the career pathways curriculum developed under this subsection;
			 and
						(C)to develop a
			 statewide teacher professional development implementation plan that will
			 describe the model of professional development used for teacher training,
			 including courses that will increase the capacity of teachers to effectively
			 implement the career pathways curriculum developed under this subsection, and a
			 description of the costs of such a program.
						(5)Optional use of
			 fundsIn addition to the required activities under subsection
			 (g), a State receiving a grant under this subsection may use the grant
			 funds—
						(A)to create career
			 and technical education course sequences that lead to an industry
			 certificate;
						(B)to develop and
			 include transitional mathematics and reading courses for students who struggle
			 to meet the academic requirements necessary to enter and successfully complete
			 postsecondary education or workforce development; or
						(C)to provide
			 options for high school students to concurrently earn college credit through
			 establishing college course articulation agreements.
						(6)Matching
			 requirementEach State partnership receiving a curriculum grant
			 under this subsection shall provide an amount, in cash or in-kind, that is not
			 less than 25 percent of the amount of the grant, to carry out the activities
			 supported by the grant. The matching requirement under this subsection may be
			 provided from funds available from other Federal, State, local, or private
			 sources to carry out such activities.
					(7)Evaluation and
			 reporting requirementEach State partnership in a State receiving
			 a curriculum grant under this subsection shall annually report to the Director
			 regarding—
						(A)the progress made
			 on the activities described in paragraph (4), including the progress made in
			 the development and distribution of the career pathways curriculum assisted
			 through the grant;
						(B)the data and
			 information gathered to benchmark appropriate outcomes of the curriculum
			 development, implementation, distribution, and professional development, which
			 may include student outcomes;
						(C)the use of grant
			 funds, including matched funds, by the State; and
						(D)the State's
			 progress on the performance benchmarks described in paragraph (2)(C) that are
			 established with the agreement of the Director.
						(8)Rule of
			 constructionNothing in this
			 section shall be construed to authorize an officer or employee of the Federal
			 Government to mandate, direct, or control a State's, local educational
			 agency's, or school's specific instructional content, academic achievement
			 standards or assessments, curriculum, or program of instruction.
					(b)Career pathways
			 capacity expansion and modernization grants
					(1)PurposeThe purpose of this subsection is to enable
			 States to better prepare students for postsecondary education and careers in
			 State and regional high skill, high demand industries by providing eligible
			 States with grants in order to expand, enhance, and modernize school facilities
			 and equipment to reflect the requirements of State and regional high skill,
			 high demand industries.
					(2)Definition of
			 qualifying regionIn this subsection, the term qualifying
			 region means a region of a State that has a regional partnership that
			 has—
						(A)previously
			 received a partnership implementation subgrant under section 103; and
						(B)a low graduation
			 rate, compared to the State average, or a high percentage of at-risk youth,
			 compared to the State average.
						(3)Application
						(A)In
			 generalA Governor of a State, in partnership with the State
			 partnership serving the State, desiring an expansion and modernization grant
			 under this section shall submit an application to the Director at such time, in
			 such manner, and accompanied by such information as the Director may reasonably
			 require.
						(B)ContentsEach
			 application submitted under subparagraph (A) shall—
							(i)be
			 submitted during the period that the State partnership serving the State is
			 receiving an implementation grant under section 102;
							(ii)demonstrate a
			 need for the expansion, enhancement, or modernization of existing facilities or
			 equipment as of the date of the application, in qualifying regions;
							(iii)describe the
			 activities for which assistance under this subsection is sought;
							(iv)describe
			 creative arrangements to maximize the use of the facilities and equipment that
			 are expanded, enhanced, or modernized with grant funds under this subsection,
			 by sharing the facilities and equipment with other schools or postsecondary
			 programs;
							(v)include a budget
			 of the cost of the project and a timeline for the provision of the matching
			 funds required under paragraph (6);
							(vi)describe the
			 performance benchmarks to be used to measure the State's progress in
			 implementing a grant under this subsection; and
							(vii)provide such
			 additional assurances as the Director determines to be essential to ensure
			 compliance with the requirements of this title.
							(4)Fiscal and
			 administration agentThe Governor of a State receiving an
			 expansion and modernization grant under this subsection shall appoint the State
			 facilities authority or State agency responsible for school construction and
			 renovation to serve as the fiscal agent and administer the grant funds.
					(5)Required
			 activitiesA State receiving an expansion and modernization grant
			 under this subsection shall use the grant funds to—
						(A)make necessary
			 expansions or enhancements to existing facilities in qualifying regions;
			 and
						(B)modernize
			 equipment essential to instruction within the career pathways
			 curriculum.
						(6)Non-Federal
			 funds matching requirementEach State partnership receiving an
			 expansion and modernization grant under this subsection shall provide, from
			 non-Federal sources, an amount that is not less than 50 percent of the amount
			 of the grant, to carry out the activities supported by the grant. The matching
			 requirement under this paragraph may be provided in cash or in-kind.
					(7)Evaluation and
			 reporting requirementsEach State partnership in a State
			 receiving an expansion and modernization grant under this subsection shall
			 annually submit a report to the Director regarding—
						(A)the State's
			 progress made on the activities described in paragraph (5);
						(B)the use of grant
			 funds by the State; and
						(C)the State's
			 progress on the performance benchmarks described in paragraph (3)(B) that are
			 established with the agreement of the Director.
						(c)Registered
			 Apprenticeship Grants in high skill, high demand industries
					(1)PurposeThe purpose of this subsection is to enable
			 States to expand or create registered apprenticeship programs in high skill,
			 high demand industries.
					(2)Application
						(A)In
			 generalThe Governor, in partnership with the State partnership
			 serving the State, may submit an application for an apprenticeship grant under
			 this subsection to the Director at such time, in such manner, and containing
			 such information as the Director may require.
						(B)ContentsEach
			 application submitted under subparagraph (A) shall—
							(i)be
			 submitted during the period that the State partnership serving the State is
			 receiving an implementation grant under section 102;
							(ii)demonstrate a
			 need for creation or expansion of registered apprenticeship programs in high
			 skill, high demand industries;
							(iii)describe the
			 activities for which assistance under this subsection is sought;
							(iv)describe the
			 performance benchmarks to be used to measure the development, implementation,
			 and distribution concerning registered apprenticeship programs;
							(v)include a budget
			 of the cost of the project and a time line for the provision of the matching
			 funds required under paragraph (5); and
							(vi)provide such
			 additional assurances as the Director determines to be essential to ensure
			 compliance with the requirements of this title.
							(3) Fiscal and
			 administration agentIn the case of a State receiving an
			 apprenticeship grant under this subsection—
						(A)that has a State
			 apprenticeship council recognized by the Department of Labor, the State
			 apprenticeship council administrative agency shall serve as the fiscal agent
			 and administer the grant funds; or
						(B)where the Office
			 of Apprenticeship of the Department of Labor administers the registered
			 apprenticeship program, the Governor of the State shall appoint the appropriate
			 State agency to serve as the fiscal agent and administer the grant
			 funds.
						(4)Required
			 activitiesAn eligible State receiving an apprenticeship grant
			 under this subsection shall use the grant funds for activities necessary to
			 create or expand registered apprenticeship programs in high skill, high demand
			 industries, including—
						(A)developing and
			 administering a new or enhancing an existing registered apprenticeship program
			 in a high skill, high demand industry as identified by the State;
						(B)registering the
			 apprenticeship program with the Department of Labor;
						(C)providing or
			 arranging for equipment necessary for training in the registered apprenticeship
			 program;
						(D)developing
			 skills-based theoretical and technical classroom and on-the-job
			 curricula;
						(E)identifying and
			 training, as appropriate, instructors for the registered apprenticeship
			 program; and
						(F)conducting
			 outreach and marketing about the registered apprenticeship program to
			 interested stakeholders, including secondary schools serving high school
			 students.
						(5)Prohibited
			 UseA State partnership receiving an apprenticeship grant under
			 this subsection shall not use any Federal funds provided under the grant to pay
			 wages or provide benefits to workers.
					(6)Non-Federal
			 funds matching requirementEach State partnership receiving an
			 apprenticeship grant under this subsection shall provide, from non-Federal
			 sources, an amount that is not less than 25 percent of the amount of the grant,
			 to carry out the activities supported by the grant. The matching requirement
			 under this paragraph may be provided in cash or in-kind.
					(7)Evaluation and
			 reporting requirementEach State partnership in a State receiving
			 an apprenticeship grant under this subsection shall annually submit a report to
			 the Director regarding—
						(A)the progress made
			 on the activities described in paragraph (4);
						(B)the use of grant
			 funds, including matched funds, by the State; and
						(C)the State's
			 progress on the performance benchmarks described in paragraph (2)(B) that are
			 established with the agreement of the Director.
						(d)Youth one-Stop
			 career services enhancement grant
					(1)PurposeThe purpose of this subsection is to enable
			 States to make career services available through one-stop centers—
						(A)more welcoming and user-friendly for
			 secondary school students; and
						(B)more accessible
			 to such students while in school.
						(2)Application
						(A)In
			 generalThe Governor of a State, in partnership with the State
			 partnership serving the State, may submit an application for a career services
			 enhancement grant under this subsection to the Director at such time, in such
			 manner, and containing such information as the Director may require.
						(B)ContentsEach
			 application submitted under subparagraph (A) shall—
							(i)be submitted
			 during the period that the State partnership serving the State is receiving an
			 implementation grant under section 102;
							(ii)demonstrate a
			 need for the enhancement or expansion of one-stop career guidance and
			 exploration services for high school students;
							(iii)describe the
			 activities for which assistance under this subsection is sought;
							(iv)describe the
			 performance benchmarks to be used to measure the State's progress in
			 implementing a grant under this subsection;
							(v)include a budget
			 of the cost of the project and a time-line for the provision of the matching
			 funds required under paragraph (5); and
							(vi)provide such
			 additional assurances as the Director determines to be essential to ensure
			 compliance with the requirements of this subsection.
							(3)Fiscal and
			 administration agentThe Governor of a State receiving a career
			 services enhancement grant under this subsection shall appoint the State
			 Workforce Investment Board or the State workforce administrative entity as the
			 fiscal agent and the entity responsible for administering the grant. The State
			 Workforce Investment Board shall give preference for resources available under
			 this grant to one-stop centers in regions with regional partnerships receiving
			 a subgrant under section 103.
					(4)Required
			 activitiesA State receiving a career services enhancement grant
			 under this subsection shall use the grant funds to expand or enhance career
			 guidance and exploration services for students provided through one-stop
			 centers, including resources funded under the Wagner-Peyser Act (29 U.S.C. 49
			 et seq.), by—
						(A)enhancing
			 services for students participating in career pathways, such as
			 enhancing—
							(i)job search and
			 placement assistance and, as appropriate, career counseling;
							(ii)the provision of
			 employment statistics information, including the provision of accurate
			 information related to local, regional, and national labor market areas, which
			 may include—
								(I)job vacancy
			 listings in the labor market area;
								(II)information on
			 the job skills necessary to obtain those jobs; and
								(III)information
			 related to local occupations in demand and the earnings and skill requirements
			 of such occupations;
								(iii)the provision
			 of performance information and program cost information on eligible providers
			 of training described in section 122 of the Workforce Investment Act of 1998
			 (29 U.S.C. 2842);
							(iv)comprehensive
			 and specialized assessments of skill levels and development of plans to
			 identify and attain career goals;
							(v)individual
			 counseling and career planning; and
							(vi)short-term
			 prevocational services, such as the development of learning skills,
			 presentation skills, resume writing skills, interviewing skills, punctuality,
			 and professional conduct, among others, to prepare individuals for unsubsidized
			 employment; or
							(B)providing
			 one-stop center career services in proximity to high school students, subject
			 to the requirements of section 134(c) of the Workforce Investment Act of 1998
			 (29 U.S.C. 2864(c)).
						(5)Matching
			 requirementEach State partnership receiving a career services
			 enhancement grant under this subsection shall provide an amount, in cash or
			 in-kind, that is not less than 50 percent of the amount of the grant, to carry
			 out the activities supported by the grant. The matching requirement under this
			 subsection may be provided from funds available from other Federal, State,
			 local, or private sources to carry out such activities.
					(6)Evaluation and
			 reporting requirementEach eligible State partnership in a State
			 receiving a career services enhancement grant under this subsection shall
			 submit a report to the Director regarding—
						(A)the progress made
			 on the activities described in paragraph (4);
						(B)the use of grant
			 funds, including matched funds, by the State partnership; and
						(C)the State's
			 progress on the performance benchmarks described in paragraph (2)(B) that are
			 established with the agreement of the Director.
						IIIGeneral
			 provisions
			301.Establishment
			 of the National Academic and Career Innovation Center
				(a)PurposeThe
			 purpose of this section is to establish a National Academic and Career
			 Innovation Center that—
					(1)encourages
			 innovations to address the constant changes in the highly competitive global
			 economy;
					(2)serves as a
			 national resource for State partnerships and regional partnerships in the
			 United States by—
						(A)disseminating
			 information on research and best practices regarding the development of career
			 pathways;
						(B)disseminating
			 demonstrated curricula developed by States; and
						(C)supporting the
			 efforts of State partnerships and regional partnerships to offer career
			 pathways of proven effectiveness;
						(3)designs and
			 conducts performance evaluations of career pathways activities, to determine
			 whether the short- and long-term goals of the activities are being met;
			 and
					(4)administers,
			 oversees, and evaluates all career pathways grants.
					(b)Establishment
					(1)In
			 generalThere is established the National Academic and Career
			 Innovation Center, which shall be administered under the terms of an
			 interagency agreement entered into by the Secretary of Education, the Secretary
			 of Labor, and the Secretary of Commerce (in this section referred to as the
			 Interagency Group).
					(2)OfficesThe
			 Center shall have offices separate from the offices of the Department of
			 Education, the Department of Labor, and the Department of Commerce.
					(3)RecommendationsThe
			 Interagency Group shall consider the recommendations of the Board, established
			 under subsection (d), in planning the goals of the Center and in implementing
			 any programs to achieve such goals.
					(c)Duties
					(1)In
			 generalIn order to serve as a national resource for States and
			 regions creating and implementing career pathways in the United States, the
			 Center is authorized—
						(A)to administer and
			 oversee grants and contracts under this Act;
						(B)to conduct
			 evaluations and research in accordance with section 303 to determine the
			 effectiveness of the career pathways initiative under this Act;
						(C)to make findings
			 as to whether the goals of the career pathways initiatives under this Act have
			 been met by the grant programs created under this Act;
						(D)to work with
			 State partnerships and regional partnerships to develop performance measures,
			 in accordance with section 302, to determine whether the short- and long-term
			 goals of the activities being funded by the career pathways grants described in
			 this Act are being met;
						(E)to advise
			 Congress and the Departments of Labor, Education, and Commerce on the
			 development and continuous improvement of career pathways;
						(F)to communicate
			 and coordinate with the Departments of Labor, Education, and Commerce on
			 related activities administered by one or more of the Departments; and
						(G)to disseminate
			 information, through online and other resources that are easily accessible,
			 that shall—
							(i)consist
			 of—
								(I)model career
			 pathways curricula developed under section 202(a); and
								(II)proven best
			 practices and career resources, including multi-media information and products
			 identified by the Center, other entities, and repositories of information;
			 and
								(ii)facilitate the
			 ability of secondary schools serving high school students or other educational
			 entities to access and implement model career pathways curricula if the schools
			 or entities so choose.
							(2)Grants and
			 contractsThe Center may award grants to, or enter into contracts
			 or cooperative agreements with, individuals, public or private institutions,
			 agencies, or organizations, to carry out the activities of the Center.
					(3)DisclosuresThe
			 Center shall publicly disclose, through an easily accessible website, the
			 Center’s justification for the Center's decision to approve or reject each
			 application for a grant under this Act and, in the case of an application that
			 is approved, the amount of the grant awarded.
					(4)Prohibition on
			 required use of a curriculumThe Director shall not—
						(A)use online
			 resources supported under this section to develop a national curriculum;
			 or
						(B)require States to
			 use any model career pathways curriculum included in the online
			 resources.
						(d)National
			 Academic and Career Innovation Center Board
					(1)Establishment
						(A)In
			 generalThere shall be a National Academic and Career Innovation
			 Center Board, which shall consist of 15 individuals appointed by the President
			 with the advice and consent of the Senate.
						(B)CompositionThe
			 Board shall be comprised of individuals who are not otherwise officers or
			 employees of the Federal Government and who are representative of—
							(i)public secondary
			 education;
							(ii)public
			 postsecondary education, including 2-year and 4-year institutions of higher
			 education;
							(iii)businesses and
			 trade organizations that demonstrate an interest in career pathways;
							(iv)high school
			 students or postsecondary students, including at-risk youth;
							(v)workforce
			 development;
							(vi)economic
			 development;
							(vii)State and local
			 governments;
							(viii)parents or
			 legal guardians of students; and
							(ix)labor
			 organizations.
							(2)DutiesThe
			 Board shall—
						(A)make
			 recommendations concerning the appointment of the Director and staff of the
			 Center;
						(B)advise the Center
			 and the Interagency Group on a vision of career pathways that—
							(i)create
			 opportunities for high school students to make successful transitions to
			 postsecondary education and employment and improve the long-term economic
			 prosperity for themselves and their families; and
							(ii)play an integral
			 part in the larger workforce and economic development systems;
							(C)provide
			 independent advice on the operation of the Center; and
						(D)receive reports
			 from the Interagency Group and the Director.
						(3)Appointments
						(A)In
			 generalEach member of the Board shall be appointed for a term of
			 5 years, except that the initial terms for members may be 1, 2, or 3 years in
			 order to establish a rotation in which 1/3 of the members
			 are selected in each of the first 3 years of a 5-year cycle.
						(B)Term
			 limitAny such member may be appointed for not more than 1 full
			 term.
						(C)VacanciesAny
			 vacancy in the Board shall not affect the powers of the Board, but shall be
			 filled in the same manner as the original appointment.
						(D)Election of
			 officersThe Board shall elect a Chairperson and Vice Chairperson
			 of the Board from among the members of the Board.
						(E)MeetingsThe
			 Board shall meet at the call of the Chairperson or a majority of the members of
			 the Board.
						(e)DirectorThe
			 Board, after considering recommendations made by the Interagency Group, shall
			 appoint and fix the pay of a Director.
				(f)Gifts,
			 bequests, and devises
					(1)In
			 generalThe Center may accept, administer, and use for the
			 purposes of the Center gifts or donations of services, money, or property,
			 whether real or personal, tangible or intangible.
					(2)RulesThe
			 Board shall establish written rules setting forth the criteria to be used by
			 the Center in determining whether the acceptance of contributions of services,
			 money, or property whether real or personal, tangible or intangible, would
			 reflect unfavorably upon the ability of the Center or any employee to carry out
			 the responsibilities of the Center or employee, or official duties, in a fair
			 and objective manner, or would compromise the integrity or the appearance of
			 the integrity of the Center’s programs or any official involved in those
			 programs.
					(g)FundingAny
			 amounts appropriated to the Secretary of Education, the Secretary of Labor, the
			 Secretary of Commerce, or the head of any other department that participates in
			 the Center, for the purposes that the Center is authorized to perform under
			 this Act, may be provided to the Center for such purposes.
				302.Accountability
			 and performance measurement
				(a)PurposeThe
			 purpose of this section is to establish an accountability system, comprised of
			 the activities described in this section, in order to—
					(1)assess the
			 effectiveness of State and regional activities assisted under this Act to help
			 high school students successfully transition from secondary school to
			 postsecondary education and employment primarily in high skill, high demand
			 industries by acquiring the skills and knowledge that lead to long-term career
			 success;
					(2)improve the State
			 and regional career pathways activities assisted under this Act;
					(3)assess the
			 effectiveness of State and regional career pathways activities in creating a
			 highly skilled and agile workforce that meets 21st century skill
			 demands;
					(4)maximize the
			 return on investment of Federal funds in State and regional career pathways
			 activities assisted under this Act; and
					(5)assess the
			 effectiveness of State and regional career pathways in connecting efforts in
			 education, economic, and workforce development.
					(b)Performance
			 measures
					(1)In
			 generalFor each State partnership and regional partnership,
			 performance measures shall consist of the indicators of performance described
			 in paragraph (2) and the level of performance described in paragraph
			 (3).
					(2)Indicators of
			 performanceThe indicators of performance shall consist of the
			 following:
						(A)Interim
			 indicators
							(i)Student
			 participation in a career pathway.
							(ii)Student
			 attainment of a secondary school diploma, disaggregated by the subgroups
			 described in section 1111(b)(2)(C)(v)(II) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II)).
							(iii)Student
			 participation in a career pathway and attainment of a secondary school diploma,
			 disaggregated by the subgroups described in such section
			 1111(b)(2)(C)(v)(II).
							(B)Transitional
			 indicators
							(i)Student
			 acquisition of a secondary school diploma and entrance into postsecondary
			 education or employment.
							(ii)Student
			 acquisition of a secondary school diploma and entrance into postsecondary
			 education or employment related to a high skill, high demand industry.
							(iii)Attainment of 1
			 or more recognized credentials, which may include a certificate, license,
			 journey-status card, or associate degree or baccalaureate degree.
							(iv)Attainment of 1
			 or more recognized credentials, which may include a certificate, license,
			 journey-status card, or associate degree or baccalaureate degree related to a
			 high skill, high demand industry.
							(C)Long-term
			 indicators
							(i)Employment of
			 individuals who participated in a career pathway and attained a secondary
			 school diploma or a credential.
							(ii)Employment of
			 individuals who participated in a career pathway and attained a secondary
			 school diploma or a credential related to a high skill, high demand
			 industry.
							(iii)The initial
			 wage or salary level of individuals who participated in a career pathway and
			 attained a secondary school diploma.
							(iv)The initial wage
			 or salary level of individuals who participated in a career pathway and
			 attained a secondary school diploma and a credential.
							(D)Additional
			 indicatorsA State partnership may identify in the State
			 implementation application additional indicators that regional partnerships
			 receiving a subgrant from the State partnership shall use to evaluate career
			 pathways activities supported by the subgrant.
						(3)Level of
			 performanceFor each indicator of performance, there shall be a
			 level of performance expressed in objective, quantifiable, and measurable form
			 and in a way to show the progress of the State toward continuously improving
			 performance.
					(4)State
			 performance measures
						(A)In
			 generalEach State partnership that receives an implementation
			 grant under section 102 or a transition grant under section 104 shall reach
			 agreement with the Director on the performance measures for the years covered
			 by the implementation grant or the transition grant as a condition of receiving
			 the grant. The performance measures shall take into account the State’s
			 economic conditions, student characteristics, graduation rates, and the
			 activities or services provided supported by the grants.
						(B)AdjustmentsIf
			 unanticipated circumstances arise in a State resulting in a significant change
			 in the State’s economic conditions, student characteristics, secondary school
			 graduation rates, or activities or services provided, the State partnership
			 Governor may request that the Director adjust the level of performance for the
			 State.
						(5)Regional
			 performance measures
						(A)In
			 generalEach regional partnership that receives a career pathways
			 subgrant under section 103 shall reach agreement with the State partnership on
			 the regional levels of performance for each core indicator and any additional
			 indicators that the State partnership may establish in accordance with this
			 subsection for the years covered by the grant as a condition of receiving the
			 subgrant. The performance measures shall take into account the economic
			 conditions, student characteristics, graduation rates, and activities or
			 services provided within the region.
						(B)AdjustmentsIf
			 unanticipated circumstances arise in a region, resulting in a significant
			 change in the economic conditions, student characteristics, graduation rates,
			 or activities or services provided, the regional partnership may request that
			 the State partnership adjust the level of performance.
						(6)Calculation
			 rules
						(A)Wage
			 recordsIn measuring progress in labor market-related core
			 indicators, a State partnership or regional partnership shall use wage records,
			 consistent with State law and by making arrangements through the Secretary of
			 Labor, to ensure that the wage records of any State or region are available to
			 any other State or region to the extent required by the other State or region
			 to complete the annual report required under this section.
						(B)Reentering
			 studentsIf a student exits the education system at any point
			 during secondary school or postsecondary education, a State partnership or
			 regional partnership shall include the student in the required performance data
			 if the student reenrolls in public education before the student attains the age
			 of 24.
						(c)Reports
					(1)In
			 generalEach State partnership that receives a grant under this
			 Act shall annually, for each year of the grant, provide a report to the Center
			 that includes the progress of the State in accomplishing the performance
			 measures or benchmarks for the State, which annual report shall include—
						(A)information on
			 the progress each region receiving a career pathways subgrant made in
			 accomplishing its performance measures;
						(B)the costs of the
			 career pathways activities supported under the implementation grant under
			 section 102 and any supplemental grants received by the State under title II,
			 including—
							(i)the
			 type of cost, such as cash, personnel, equipment, supplies, or materials, or
			 other cost; and
							(ii)the sources used
			 to pay such costs, such as funding from other Federal, State, or local public
			 programs or private sector or philanthropic contributions, and the dollar value
			 of the resources leveraged to cover such costs and support the activities;
			 and
							(C)any fiscal and
			 management accountability information required by the Center, using sound
			 financial and management practices.
						(2)Valid and
			 reliable informationIn preparing the State reports under this
			 subsection, each State partnership shall establish procedures, consistent with
			 guidelines issued by the Center, to ensure that the information contained in
			 the reports is valid and reliable.
					(d)FERPAIn
			 carrying out the requirements of this section, each State, State partnership,
			 and regional partnership shall comply with section 444 of the General Education
			 Provisions Act (the Family Educational Rights and Privacy Act of 1974) (20
			 U.S.C. 1232g).
				(e)Availability of
			 informationThe Director shall make the information in the State
			 partnership reports required under this section available, through publication
			 and other appropriate methods, to—
					(1)the Secretary of
			 Commerce, the Secretary of Education, and the Secretary of Labor;
					(2)the Committee on
			 Health, Education, Labor, and Pensions of the Senate and the Committee on
			 Education and Labor of the House of Representatives; and
					(3)the
			 public.
					303.Evaluation and
			 research
				(a)In
			 generalThe Director is authorized to conduct evaluation and
			 research, either directly or through grants or contracts, to determine the
			 effectiveness of the career pathway initiatives under this Act in meeting the
			 purposes of this Act. Research topics may include—
					(1)effective
			 activities and interventions to engage high school students and help the
			 students transition to postsecondary education and careers, including improving
			 outcomes for at-risk youth;
					(2)effective
			 improvements to data systems to better enable States and regions to measure
			 student academic and career longitudinal outcomes; and
					(3)the taxpayer
			 return on investment in the career pathways initiative under this Act and the
			 participant return on investment in the career pathways initiatives under this
			 Act.
					(b)Award
			 basisEach grant or contract awarded under subsection (a) that is
			 in an amount that exceeds $200,000 shall be awarded only on a competitive
			 basis, except that a noncompetitive award of more than $200,000 may be made in
			 the case of a project that is funded jointly with other public or private
			 entities that provide a substantial portion of assistance under the grant or
			 contract for the project.
				(c)Peer
			 reviewThe Center shall utilize a peer review process—
					(1)to review all
			 applications for research and evaluation grants and contracts in excess of
			 $500,000; and
					(2)to review and
			 designate the exemplary and promising career pathways curricula, practices, and
			 model approaches.
					(d)MethodologyEvaluations
			 conducted under this section shall utilize appropriate methodology and research
			 designs.
				(e)DistributionNot
			 later than 60 days after the completion of a final research or evaluation
			 report under this subsection, the Director shall—
					(1)make the final
			 report available to the public and to the States; and
					(2)submit the final
			 report, accompanied by the recommendations of the Center, as appropriate to the
			 Secretary of Commerce, the Secretary of Education, and the Secretary of Labor,
			 and the appropriate committees of Congress.
					(f)Affect on other
			 programsThe Secretary of Commerce, the Secretary of Education,
			 and the Secretary of Labor shall take the findings of the evaluation and
			 research described in this section and the reports under section 302(f) into
			 account.
				304.Benefits and
			 labor standards
				(a)In
			 generalThe provisions of subsection (a)(1), paragraphs (2), (3),
			 and (4) of subsection (b), and subsection (c), of section 181 of the Workforce
			 Investment Act of 1988 (29 U.S.C. 2931) that apply to individuals participating
			 in activities under title I of that Act (29 U.S.C. 2801 et seq.), shall apply
			 in the same manner to individuals participating in programs under this
			 Act.
				(b)ReferencesFor
			 purposes of the application described in subsection (a), a reference to—
					(1)funds or a
			 recipient of funds under that title shall be considered to be a reference to
			 funds or a recipient of funds under this Act;
					(2)a requirement or
			 violation of that title shall be considered to be a reference to a requirement
			 or violation of this Act; and
					(3)the Secretary of
			 Labor shall be considered to be a reference to the Center.
					305.Sunshine
			 provisionEach State
			 partnership and regional partnership receiving a grant or subgrant under this
			 Act shall make available to the public—
				(1)on a regular basis through open
			 meetings—
					(A)information about the activities of the
			 State partnership or regional partnership, respectively, including information
			 on the State plan under section 101 and how to provide comments prior to the
			 State partnership's submission of the plan; and
					(B)information about the membership of the
			 State partnership or regional partnership, respectively; and
					(2)upon request, the minutes of the formal
			 meetings of the State partnership or regional partnership, respectively.
				306.Authorization
			 of appropriations and distribution
				(a)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Center to carry out the activities described in this Act $930,000,000 for
			 fiscal year 2010, and such sums as may be necessary for each of the fiscal
			 years 2011 through 2018.
				(b)Distribution
					(1)In
			 generalOf the amount appropriated under subsection (a) for
			 fiscal year 2010, the Center shall use—
						(A)$12,000,000 to
			 carry out section 101;
						(B)a total of
			 $600,000,000 to carry out sections 102, 103, and 104;
						(C)$300,000,000 to
			 carry out section 201; and
						(D)$18,000,000 to
			 carry out title III.
						(2)Ratable
			 reductionIn the event that the amounts appropriated under this
			 section for fiscal year 2010 is less than the amounts required to carry out
			 paragraph (1), the Center shall ratably reduce each such amount for such fiscal
			 year.
					
